Citation Nr: 0531950	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  04-19 891	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date, prior to January 31, 
2003, for an evaluation in excess of 0 percent.  

2.  Entitlement to an increased evaluation for a bilateral 
hearing loss disability, currently rated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 1946 to December 1947 and March 1951 to September 1969.  

2.	On June 17, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.








ORDER

The appeal is dismissed.



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


